number release date id office uilc cca_2009031310005637 -------------- from ------------------- sent friday date am to ----------------- cc ----------- subject re court of federal claims case doj enters into settlement agreements under section c by having the taxpayer partner send a letter making an offer and by doj sending a counter letter constituting an acceptance thus this exchange of letters constitutes a settlement agreement that is independently binding on the partner converts the settled partnership items for that partner to nonpartnership_items thereby removing that partner from the litigation under sec_6226 and starts the one year period for assessment doj does not use forms or to execute settlements the procedure above is different from a stipulated decision which does not convert partnership items and does not become final and binding until the appeal period expires in that regard under section g the principles of sec_7481 apply to make the district_court decision final when the period for appealing that decision expires there is nothing in section g that directly substitutes sec_7483 the appeal period for tax_court cases to district_court cases which have a day appeal period nor is their any policy reason for doing so a case becomes final as a practical and policy matter when it can no longer be appealed
